El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
El menor José Francisco Quiñones Mercado es hijo natural reconocido de Francisco Quiñones de la Matta. Alegando que el padre natural es insolvente y además que está ausente de Puerto Eico, el menor, representado por su madre, Petra Mercado, demandó a su abuelo paterno, Francisco Quiñones, *509solicitando le pasara tina pensión alimenticia de quince dó-lares semanales. El demandado excepcionó la demanda ale-gando que no aducía hechos suficientes constitutivos de causa de acción y la corte inferior declaró cou lugar elidía excepción previa y dictó sentencia desestimando la demanda. Apeló el menor y como único señalamiento sostiene que la corte sentenciadora erró al declarar con lugar la excepción previa y desestimar la demanda.
El artículo 143 del Código Civil (ed. 1930) dispone que: “Están obligados recíprocamente a. darse alimentos, en toda la extensión que señala el artículo precedente:
“2. — Los ascendientes y descendientes legítimos.
“3. — Los padres y los hijos legitimados y los descendientes legí-timos de éstos.
“4. — Los padres y los hijos ilegítimos y los descendientes legí-timos de éstos. (1)
(Bastardillas nuestras.)
Si bien los ascendientes y descendientes legítimos están obligados recíprocamente a darse alimentos, no se impone por los apartados 3 y 4 del artículo 143, supra, la misma obligación recíproca entre el hijo legitimado y el hijo ilegítimo en relación con sus abuelos, sino que la obligación se limita a los padres de dichos hijos y a los descendientes legítimos de éstos.
 El caso que consideramos es uno que concierne a un hijo natural reconocido cubierto por el apartado 4 del artículo 143. Y si bien es cierto que el apartado 3 de dicho *510artículo hace la misma limitación, al referirse al liijo legiti-mado (2) no debemos olvidar que de acuerdo con el artículo 121 del mismo código “los hijos legitimados disfrutarán do los mismos derechos que los legítimos” y que, tanto en Puerto Rico como en España dichos hijos son aquéllos que, teniendo la condición de naturales, son legitimados por el subsiguiente matrimonio de sus padres (artículo 120 del Código Civil equi-valen! e al 120 de España) y que también en España, de acuerdo con el artículo 122, los hijos legitimados por subsi-guiente matrimonio disfrutarán de los mismos derechos que los hijos legítimos. Creemos, por lo tanto, que el apartado 3ro. del artículo 143, supra, no tiene efectividad en Puerto Rico donde no existe otra legitimación que la del subsiguiente matrimonio. Tanto aquí como en España el hijo, legitimado por subsiguiente matrimonio de sus padres tiene todos los derechos que un hijo legítimo y, entro ellos, el de solicitar alimentos no sólo de sus padres sino que, en caso apropiado, de sns ascendientes en general.
Hemos hecho la.anterior aclaración para que se vea que los comentarios que hemos de citar de Manresa, Sánchez Ro-mán, etc. al referirse a la legitimación por concesión s.e re-fieren a esa forma especial de legitimación existente en Es-paña y de ahí la limitación incluida en el apartado 3ro. del artículo 143, supra.
Comentando Manresa el artículo 143 del Código Civil Es-pañol, equivalente al nuestro, dice que “. . . el Código ha limitado la obligación de dar alimentos respecto de los hijos ilegí!irnos a los padres en la linca ascendente, y, por lo tanto, los legitimados por concesión y los naturales reconocidos no podrán solicitarlos más que de éstos, pero no del abuelo o de la abuela. Así se declara terminantemente, con relación al artículo que comentamos, en sentencia del Tribunal Supremo *511de 6 de julio de 1895. En cambio, el padre viene obligado a satisfacerlos, no sólo a su Irijo legitimado o reconocido, sino también a los descendientes legítimos de éste, pero no a los ilegítimos, porque éstos no pueden reclamarlos de los abuelos. Y como la obligación de alimentos es, por naturaleza, re-cíproca, a su vez el legitimado o reconocido y sus descen-dientes citados, obligados están a alimentar a los padres del primero.” (Bastardillas nuestras.) Manresa, Código Civil Español, Tomo 1, pág. 688 (Sexta Edición, 1943).
Al mismo efecto, Sánchez Román, Derecho Civil, Tomo 5, Yol. 2, pág. 1258, al comentar los incisos 3 y 4 del artículo 143, supra dice :
“3". Los padres y los hijos legitimados por concesión Heal, y ios descendientes legítimos de éstos (num 3°., art. 143). Como la base de la paternidad es el acto de la legitimación por concesión Real, el Código impone a los padres que otorgan este acto, -pero no a los ascendientes, la obligación de prestar alimentos; así es que el legiti mado por este medio no podrá exigirlo de los ahílelos, pero extiende la obligación en los padres de prestarlos, no sólo a dichos hijos legiti-mados x>or concesión Real, sino a los descendientes legítimos de éstos siendo, entre esos tres grupos de personas, recíprocamente debidos los alimentos en toda su extensión o sean los propiamente tales, como los define el art. 142 (2).
“4°. Los padres y los 'hijos naturales reconocidos y los descen-dientes legítimos de éstos (núm. 4°., art. 143). Esta doctrinase esta-blece en los mismos términos que la indicada en el número anterior, por tratarse de hijos que, legitimados por concesión Real o reconocí dos, necesitan ser naturales, produciéndose entre ellos y sus padres, y extendiéndose a los descendientes legítimos de los primeros, el dere-cho a los alimentos (3); pei’o nunca a los descendientes naturales que los hijos naturales hubieran reconocido, porque el reconocimiento, como acto personal que es del que lo verifica, no debe trascender a otras personas, como serían los padres del mismo que lo realiza, al efecto de hacer extensiva a ellos la obligación de alimentos, respecto de los descendientes naturales reconocidos por el hijo natural de aquéllos.” (Bastardillas nuestras.)
Parecería que el lenguaje claro y preciso del artículo 143 no requeriría ulterior interpretación que la de su propia ex-*512posición, empero, el apelante aparentemente basó sn acción en el comentario (pie a dicho artículo liao.e Scaevola diciendo que:
“Legitimados por concesión Real y-naturales reconocidos. Es pertinente respecto de éstos la misma observación hecha sobre los legítimos. El padre o madre que los haya legitimado o reconocido es la persona llamada en primer término al cumplimiento de la obli-gación, y en su defecto es cuando ésta recaerá en los ascendientes. A primera, vista parece que el artículo no alcanza a éstos, puesto que no los menciona; pero como quiera que lo hace de los descen-dientes, y la obligación es recíproca, naturalmente comprende a los nietos y a los abuelos. Los descendientes han de ser legítimos (y por tanto, legitimados por subsiguiente matrimonio), con exclusión de naturales reconocidos y legitimados por concesión Real.” Scaevola, Código Civil, Tomo 3, págs. 214-5.
Creemos que el razonamiento de Scaevola no se ajusta a los términos del código, ya que la reciprocidad que establece la disposición general del artículo 143 se refiere, necesaria-mente, a las personas especificadas en cada uno de sus apar-tados entre sí. Cuando el legislador quiso establecer dicha reciprocidad, sin limitación alguna, lo hizo en el apartado 2'-’ al referirse, en términos generales, a los ‘‘ ascendientes y des-cendientes legítimospero al llegar al caso de los hijos ile-gítimos, limita la obligación recíproca alimenticia a los tres grupos de personas que menciona, o sea: los padres, los hijos naturales reconocidos y los descendientes legítimos de éstos. iSsta es la conclusión a que llegan, tanto Alanresa como Sán-chez Román, y consideramos que esa interpretación se ajusta al motivo que inspira los términos en que está redactado el precepto que no puede ser otro sino el hecho de que la familia natural comienza con el padre natural que reconoce al hijo y continúa, en la línea descendente, con los hijos legítimos de éste.

No erró la corte inferior al desestimar la demanda y en su consecuencia se confirma la sentencia apelada.


O La Ley núm. 449 aprobada el 14 de mayo de 1947 enmendó los incisos 3 y 4 del artículo 148 del Código Civil en esta forma:
"3. Los padres y los hijos legitimados y los descendientes legítimos, natu-rales e ilegítimos de éstos.
“4. Los padres y los hijos ilegítimos y los descendientes legítimos, naturales e ilegítimos de éstos.”
Esta enmienda fué aprobada después de resuelto este caso por la corte inferior.


(2)E1 Código Civil Español usa la frase: “ Real.” . . . legitimado por concesión